Case 1:17-cr-O0580-NRB Document 80 Filed 08/07/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, °
- against - MEMORANDUM AND ORDER
JOSHUA SOSA, 17 Cr. 580 (NRB)
Defendant.
----- ee XK

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Defendant Joshua Sosa pled guilty to the charge of possession
of a firearm in furtherance of a drug trafficking crime, in
violation of 18 U.S.C. § 924(c) (1) (A) (i), which was a lesser-
included offense of the charge against him in Count One of the
indictment. The Court imposed a sentence of 60 months’
imprisonment, of which defendant has served approximately 36
months. See ECF No. 71. Defendant now moves for compassionate
release from FCI Fort Dix, citing the health risk posed by the
COVID-19. For the following reasons, defendant’s motion is denied.

Defendant moves for compassionate release under 18 U.S.C.
§ 3582(c) (1) (A) (1), which permits a court to “reduce [a] term of
imprisonment” if, after considering the factors set forth in 18
U.S.C. § 3553(a), “it finds that .. . extraordinary and compelling
reasons warrant such a consideration . . . and that such a
reduction is consistent with applicable policy statements issued
by the Sentencing Commission.” 18 U.S.C § 3582(c) (1) (A). A court

may reduce a defendant’s sentence under Section 3582 (c) (1) (A) (1)
Case 1:17-cr-O0580-NRB Document 80 Filed 08/07/20 Page 2 of 5

only “upon motion of the Director of the Bureau of Prisons” or
“upon motion of the defendant after the defendant has fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant’s behalf or
the lapse of 30 days from the receipt of such request by the warden
of the defendant’s facility, whichever is earlier.” 18 U.S.C.
§ 3553(c) (1) (A).1 As the movant, defendant bears the burden of
showing that his release is justified under Section 3582 (c) (1) (A).

See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992).

 

Defendant cites a pre-existing health condition of asthma and
the conditions at FCI Fort Dix as the bases for his release.
First, defendant’s pre-existing health condition does not
constitute an extraordinary and compelling basis. CDC has
identified that “[h]aving moderate-to-severe asthma may increase

[one’s] risk for severe illness from COVID-19.” See People of Any

 

Age with Underlying Medical Conditions Who Is at Increased Risk

 

for Severe Illness, CDC, https://www.cdc.gov/coronavirus/2019-

 

 

ncov/need-extra-precautions/people-with-medical-conditions.html?

 

CDC AA refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronaviruss2F2019-

 

 

 

ncov%s2Fneed-extra-precautions%2Fgroups-at—-higher-risk.html (last
1 It is unclear whether a lawyer’s submission on behalf of a prisoner
satisfies the exhaustion requirement under Section 3582(c)(1)(A), and the

parties debate whether defendant Sosa himself has failed a request for
compassionate release to the warden of the FCI Fort Dix. However, we need not
resolve the exhaustion issue because the defendant motion should be denied on
other grounds.
Case 1:17-cr-O0580-NRB Document 80 Filed 08/07/20 Page 3 of 5

updated July 17, 2020). However, defendant has failed to show
that he is suffering from asthma at such a level as to warrant a
finding that his condition constitutes an extraordinary and
compelling basis for release. The BOP medical records submitted
by defendant reflects that, while he suffered from childhood
asthma, now that he is 33 years old, it has been inactive in recent
years. Defendant’s statements to the physicians, as reflected in
the medical records, indicate that the defendant used an inhaler
only once in every couple of years. Nor do those records indicate
the history of any serious attacks, such as ones requiring
hospitalization. Moreover, the latest clinical encounter report
reflects a physician’s evaluation that “[a]lsthma is well
controlled.” See Def.’s Motion for Compassionate Release, Ex. E
(ECF No. 76-5) at 2. Under the circumstances, defendant’s asthma
does not constitute an extraordinary and compelling reason to
release him. Second, defendant’s argument based on the conditions
at FCI Fort Dix provides little, if any, support. The BOP online
record indicates that, as of today, there is no active COVID-19
case among the inmates and the staffs at the FCI Fort Dix. See

https://www.bop.gov/coronavirus/. Defendant claims that “there is

 

good reason to suspect [the BOP’s] COVID-19 numbers’ are
artificially low given the lack of testing at BOP facilities,”
citing a couple of news articles detailing the COVID-related

Situations in the FCI Fort Dix. However, those articles were
Case 1:17-cr-O0580-NRB Document 80 Filed 08/07/20 Page 4 of 5

published in May 2020, and defendant does not provide any concrete
evidence to support this contention. ?

Even were we to assume that the defendant’s pre-existing
health condition and the current conditions at the FCI Fort Dix
in combination constituted a sufficient basis under Section
3582 (c) (1) (A) (i), which they did not, the application of the
factors set forth in 18 U.S.C. § 3553(a) would still counsel
against release.? Those factors include “the nature and
circumstances of the offense and the history and characteristics
of the defendant,” as well as the need for the sentence imposed
“to reflect the seriousness of the offense, to promote respect for
the law, . . . to provide just punishment for the offense” and “to
protect the public from further crimes of the defendant.” 18
U.S.C. § 3553(a) (1), (a) (2) (A). The offense for which defendant
is incarcerated arose from his possession of firearm in connection
with distribution of marijuana. See Transcript for the Change of

Plea Hearing on April 19, 2019 (ECF No. 66) at 12.4 The crime

 

2 Defendant’s argument based on the overall increase in the number of
COVID-19 cases within New Jersey and across the country is irrelevant given the
current measures taken by the BOP.

3 “[TA] court confronted with a compassionate release motion is still
required to consider all the Section 3553(a) factors to the extent they are
applicable, and may deny such a motion if, in its discretion, compassionate
release is not warranted because Section 3553(a) factors override, in any
particular case, what would otherwise be extraordinary and compelling
circumstances.” United States v. Gotti, No. 02 Cr. 743-07 (CM), 2020 WL 497987,
at *2 (S.D.N.Y. Jan. 15, 2020).

4 The parties dispute which underlying facts of the defendant’s
offense conduct can be considered in resolving this motion. We do not address
this issue because this motion can be resolved by solely relying on the facts
as admitted by defendant himself at the change of plea hearing.

 

4
Case 1:17-cr-O0580-NRB Document 80 Filed 08/07/20 Page 5of5

committed by defendant is a serious one that has a direct impact
on the public and carries a risk of violence. Given the nature of
the defendant’s offense, the Court concludes that consideration of
Section 3553(a) factors would not warrant any reduction of
sentence.

For the foregoing reasons, the Court denies defendant Sosa’s

motion. This Memorandum and Order resolves the ECF Docket Entry
No. 76.

SO ORDERED.
Dated: New York, New York

August 7, 2020

fy — io _
, C a
Aen, chat

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
